         Case 2:15-md-02641-DGC Document 21422 Filed 01/30/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ARIZONA

 IN RE: Bard IVC Filters Products
 Liability Litigation                            No. MDL 15-2641-PHX DGC
 This document relates to:
 Michael Milholland and Sherry                   No. CV18-01002-PHX DGC
 Milholland,
                 Plaintiffs,                     ORDER
 v.

 C.R. Bard, et al.,
                      Defendants.


         The Court has considered the Stipulation of Dismissal without Prejudice of Michael
Milholland and Sherry Milholland, Defendants C.R. Bard, Inc. and Bard Peripheral
Vascular, Inc. Doc. 21420.
         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the stipulation
of dismissal without prejudice of Michael Milholland and Sherry Milholland (Doc. 21420)
is granted. The claims of Michael Milholland and Sherry Milholland are dismissed in
their entirety without prejudice to the re-filing of same, and the parties are to bear their own
costs.
         Dated this 29th day of January, 2020.
